UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1964



BRENDA L. JAMISON,

                                                          Petitioner,

          versus


OLGA COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR; WEST VIRGINIA COAL
WORKER’S PNEUMOCONIOSIS FUND, INCORPORATED,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(01-0952-BLA)


Submitted:   November 7, 2002          Decided:     November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brenda L. Jamison, Petitioner Pro Se. Robert Weinberger, Senior
Assistant Attorney General, Charleston, West Virginia; Patricia May
Nece, Barry H. Joyner, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brenda L. Jamison seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2000).

Our review of the record discloses that the Board’s decision is

based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board.    See Jamison

v. Olga Coal Co., No. 01-0952-BLA (BRB July 19, 2002).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2